Citation Nr: 1138949	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected irritable bowel syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant served on active duty from July 1962 to October 1962. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In September 2009, the Board remanded the claim for additional development.  

The appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) in Chicago in May 2009.  A transcript of that hearing was prepared and has been included in the claims folder for review.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that was caused or aggravated by his service, or by a service-connected disability.   


CONCLUSION OF LAW

An acquired psychiatric disorder was not caused or aggravated by the Veteran's service, or by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The issue is whether the Veteran has an acquired psychiatric disorder that was caused by his service, or, in the alternative, that was caused or aggravated by a service-connected disability.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. § 1110.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2011).    

In March 2005, the Veteran filed his claim.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the United States Court of Appeals for Veterans Claims' (Court) decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  
 
Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Winn v. Brown, 8 Vet. App. 510, 516   (1996), Beno v. Principi, 3 Vet. App. 439   (1992).  

As an initial matter, in its September 2009 remand, the Board characterized the issue as "entitlement to service connection for a gastrointestinal disorder, to include a psychogenic gastrointestinal disorder."  In June 2011, the Appeals Management Center granted service connection for "irritable bowel syndrome (claimed as psychogenic gastro-intestinal reaction)."   In the August 2011 Supplemental Statement of the Case, the AMC characterized the issue as "entitlement to service connection for a psychiatric condition, to include as secondary to service-connected psychogenic gastro-intestinal reaction (IBS)."  

The term "psychogenic gastro-intestinal reaction" appears to have overlapping physical and psychiatric symptoms, and while service connection is in effect for "irritable bowel syndrome," this is conceivably a distinct disorder apart from a psychogenic gastro-intestinal reaction.  As used herein, the term "acquired psychiatric disorder" is intended to exclude a personality disorder, but to include a psychogenic gastro-intestinal reaction.  See generally 38 C.F.R. § 4.130 (20110 (characterizing somatoform disorders as mental disorders); 38 C.F.R. §§ 3.303(c), 4.9.   

The Veteran's service treatment reports include an entrance examination report, dated July 17, 1962, which shows that the Veteran's psychiatric condition was abnormal.  In an associated "report of medical history," he indicated that he had a history of "nervous trouble of any sort."  A July 17, 1962 report shows that he was noted to have a "definite psychophysiologic reaction characterized by a hyperacidity syndrome and spastic colitis."  The report notes a history of treatment with medication since February 1962.  The report also notes that he had a personality disorder of moderate severity, and that he was not a good candidate for the military.  Another report, dated that same day, notes "nervous trouble" and "psychiatric evaluation."  

A July 23, 1962 psychiatric evaluation notes that the Veteran had an immature makeup, and that, "He has handled his anxiety ever since childhood through psychophyisiological reaction of stomach and colon."  The provisional diagnosis was "hyperacidity syndrome and spastic colitis (psychophysiologic reaction)."  His prognosis was "doubtful even with psychotherapy."  The examiner stated that he doubted the Veteran's usefulness for service because of his long history of symptoms as well as his lack of motivation for treatment.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1989 and 2011.

A VA examination report, dated in September 2010, shows that the assessment was irritable bowel syndrome.  The report also notes gastroesophageal reflux syndrome, and Crohn's disease, although the diagnosis of Crohn's disease was with less than 50 percent certainty.  In a January 2011 addendum, the examiner concluded that the Veteran's preexisting psychogenic gastrointestinal disorder and irritable bowel syndrome could have been worsened during service.  

A VA psychiatric examination report, dated in July 2011, shows that the examiner, a Ph.D., stated that the Veteran's claims files had been reviewed.  The Veteran was noted to report that he had never had any psychiatric treatment and that his only contact was seeing a neuropsychiatrist while in the service.  He denied a history of psychiatric hospitalizations, counseling, or medications.  He reported a history of "a lot of nervous issues" while in basic training, that he had been homesick and had gotten married just prior to service, and that it was hard being away from his wife and home, as well as adjusting to service.  A mental status examination was performed.  There was no Axis I diagnosis.  An Axis II diagnosis was deferred, with the examiner stating that there was an indication of a personality disorder during service, but that the evidence was limited at this time.  The examiner concluded, "The Veteran does not meet the diagnostic criteria for a mental health disorder and would appear to be dealing with his medical issues in the appropriate and expectable way with brief periods of some distress when things are difficult, but overall maintaining a positive attitude and focused on family and other pursuits."

The Board finds that the claim must be denied.  The Veteran's service treatment reports show that he had a preexisting psycho-physiological reaction involving his stomach and colon.  There were notations of associated anxiety, however, he was not afforded a psychiatric diagnosis that was distinct from his psycho-physiological reaction.  As for the post-service medical evidence, a diagnosis of a psycho-physiological reaction has never been repeated, and the Board finds that the July 2011 VA examination report is highly probative evidence which shows that the Veteran does not have an acquired psychiatric disorder, to include a psychogenic gastro-intestinal reaction.  During the examination, the Veteran stated that he had never had any psychiatric treatment, and he denied a history of psychiatric hospitalizations, counseling, or medications.  There was no Axis I diagnosis, and the examiner concluded, "The Veteran does not meet the diagnostic criteria for a mental health disorder."  This examination was based on a review of the Veteran's C-file, as well as a physical examination, and the examiner's conclusion is accompanied by a sufficient explanation.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  In summary, there is no competent evidence to show that the Veteran currently has an acquired psychiatric disorder, and the Board finds that the preponderance of the evidence shows that the Veteran does not have an acquired psychiatric disorder.  Accordingly, the claim must be denied on any basis.  See 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).   

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that an acquired psychiatric disorder was caused or aggravated by service that ended in 1962, or by a service-connected disability.  In this case, when the Veteran's service treatment records and his post-service medical records are considered, the Board finds that the medical evidence shows that he does not have an acquired psychiatric disorder, and that this evidence outweighs any of the Veteran's statements to the effect that he has the claimed condition that is related to his service, or to a service-connected disability.    


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2009, and September 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In September 2009, the Board remanded this claim.  The Board directed that the Veteran be provided with VCAA notice, that he be afforded a gastrointestinal examination, and that an etiological opinion be obtained.  The Veteran was subsequently provided with two VCAA notices.  In September 2010 (gastrointestinal), and July 2011 (psychiatric), the Veteran was afforded examinations.  An etiological opinion was obtained as to the Veteran's gastrointestinal diagnosis, and in June 2011 service connection was granted for irritable bowel syndrome on the basis of that opinion.  As the July 2011 VA psychiatric examination report shows that the Veteran does not have an Axis I (acquired) psychiatric disorder, an etiological opinion is not required.  See 38 C.F.R. § 3.159(d) (2011).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


